Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
However, CN1870067A has no English translation or abstract. It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 6, 10, 11, 14, 16, 18, 23-24, 27, 30 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Roth (DE102011102024A1) [see previous office action] in view of Elsheemy (US20150243165A1).
	Regarding Claim 1, Roth teaches;
taught as a control center sending information to a vehicle, paragraph 0018) for controlling a group of vehicles capable of autonomous driving without requiring a driver, to allow an emergency vehicle to pass the group of vehicles which are travelling concurrently in multiple lanes on a road (taught as intervening in a steering system, brake system and/or drive train to guide it partially automatically, paragraph 0006), the method comprising: 
the traffic control entity detecting that the emergency vehicle is approaching the group of vehicles (taught as presenting the emergency route to the vehicle, paragraph 0020, which originates from the control center, paragraph 0018), 
the traffic control entity identifying the vehicles in the group based on information about current position and movement of the vehicles in the group (taught as only selecting vehicles 2-5 in the group, paragraph 0019, which originates from the control center, paragraph 0018), and 
in response to detecting that the emergency vehicle is approaching the group of vehicles, the traffic control entity issuing a command instructing the identified vehicles to adjust their lateral positions relative the lanes to create a passage along the group of vehicles so as to allow the emergency vehicle to move through said passage (taught as controlling vehicles to automatically form an emergency lane, paragraph 0031, from the emergency information which originates from the control center, paragraph 0018).
However, Roth does not explicitly teach;
wherein detecting that the emergency vehicle is approaching the group of vehicles comprises: i) the traffic control entity receiving, from the emergency vehicle or from an emergency center associated with the emergency vehicle, a passage request for creating a passage or ii) the traffic control entity obtaining information  from (a) the emergency vehicle and the group of vehicles or (b) a positioning center indicating a relative position and a movement of the emergency vehicle and the group of vehicles.
Elsheemy teaches; wherein detecting that the emergency vehicle is approaching the group of vehicles comprises: i) the traffic control entity receiving, from the emergency vehicle or from an emergency center associated with the emergency vehicle a passage request for creating a passage (taught as an emergency vehicle unit sending a preemption processes, paragraph 0374, to signal the infrastructure, Fig 33), or ii) the traffic control entity obtaining information from (a) the emergency vehicle and the group of vehicles or (b) a positioning center indicating a relative position and a movement of the emergency vehicle and the group of vehicles (taught as transmitting coordinates of the emergency vehicle to the non-emergency vehicles, Fig 33, where the vehicle locations is sent as a relative proximity to parts of the traffic infrastructure, paragraph 0145).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a middleman entity such as the traffic control system taught by Elsheemy into the system taught by Roth in order to improve the broadcast of the emergency signal. Elsheemy teaches that the long range signal would allow the creation of safe corridors without needing to assign a traveling route, and decrease managing cost (paragraph 0149).

Regarding Claim 3, Roth as modified by Elsheemy teaches;
The method of claim 1 (see Claim 1 rejection). Roth further teaches; wherein the command instructs the vehicles travelling in the first set of lanes to move in a first lateral direction and the vehicles travelling in the second set of lanes to move in a second lateral direction opposite to the first lateral direction (Fig 1 depicts the vehicles moving in opposite lateral directions to form an emergency lane between them, paragraph 0031). 

Regarding Claim 6, Roth as modified by Elsheemy teaches;
The method of claim 1 (see Claim 1 rejection). Roth further teaches; wherein said detecting is performed by at least one of:3 371 of PCT/EP2016/054635 Preliminary Amendment Attorney Docket: 3602-1672US1 
receiving a passage request from the emergency vehicle or from an emergency center associated with the emergency vehicle (taught as a control center sending out emergency info, paragraph 0018), and 
obtaining a current position and movement of the emergency vehicle relative the group of vehicles (taught as sending out the emergency vehicle route information, paragraph 0020).

Regarding Claim 10, Roth as modified by Elsheemy teaches;
The method of claim 1 (see Claim 1 rejection). Roth further teaches; wherein at least some of the vehicles in the group are free-style vehicles not operating in a platoon (taught as independent vehicles being controlled, paragraph 0018), and wherein the traffic control entity sends the command to each of the free-style vehicles (taught as controlling the vehicles to form a passage, paragraph 0031), and the traffic control entity receives an indication for each vehicle that the emergency vehicle has passed (implied as tracking the location of the emergency vehicle and the independent vehicles, and only issuing warnings/controls to those independent vehicles in the projected path, paragraph 0019 and 0031; once the control center determines that the emergency vehicle has passed [no longer in the path] based on the location, the control/warning would end. Thus, the location identification serves to be an implicit indication of the emergency vehicle passing).

Regarding Claim 11, Roth as modified by Elsheemy teaches;
The method of claim 1 (see Claim 1 rejection). Roth further teaches; wherein before issuing the command the traffic control entity instructs the vehicles in4 371 of PCT/EP2016/054635Preliminary AmendmentAttorney Docket: 3602-1672US1the group to enter emergency mode where said vehicles are configured to act according to the command autonomously without requiring a driver (the control center forces the vehicle to act partially autonomously, which does not need a driver, paragraph 0031).

Regarding Claim 14, Roth teaches;
A traffic control entity arranged to control a group of vehicles capable of autonomous driving without requiring a driver (taught as a control center sending information to a vehicle, paragraph 0018, which is used to direct the control unit of the vehicle to intervene in the steering, braking, and drive train systems to form the emergency lane autonomously, paragraph 0031), to allow an emergency vehicle to pass the group of vehicles when the vehicles in the group are travelling concurrently in multiple lanes on a road (taught as intervening in a steering system, brake system and/or drive train to guide it partially automatically, paragraph 0006), wherein the traffic control entity is configured to: 
detect that the emergency vehicle is approaching the group of vehicles (taught as presenting the emergency route to the vehicle, paragraph 0020), 
identify the vehicles in the group based on information about current position and movement of the vehicles in the group (taught as only selecting vehicles 2-5 in the group, paragraph 0019), and 
in response to detecting that the emergency vehicle is approaching the group of vehicles, issue a command instructing the identified vehicles to adjust their lateral positions relative the lanes to create a passage along the group of vehicles so as to allow the emergency vehicle to move through said passage (taught as controlling vehicles to automatically form an emergency lane, paragraph 0031).
However, Roth does not explicitly teach;
wherein detecting that the emergency vehicle is approaching the group of vehicles comprises: i) the traffic control entity receiving, from the emergency vehicle or from an emergency center associated with the emergency vehicle, a passage request for creating a passage or ii) the traffic control entity obtaining information  from (a) the emergency vehicle and the group of vehicles or (b) a positioning center indicating a relative position and a movement of the emergency vehicle and the group of vehicles.
Elsheemy teaches; wherein detecting that the emergency vehicle is approaching the group of vehicles comprises: i) the traffic control entity receiving, from the emergency vehicle or from an emergency center associated with the emergency vehicle a passage request for creating a passage (taught as an emergency vehicle unit sending a preemption processes, paragraph 0374, to signal the infrastructure, Fig 33), or ii) the traffic control entity obtaining information from (a) the emergency vehicle and the group of vehicles or (b) a positioning center indicating a relative position and a movement of the emergency vehicle and the group of vehicles (taught as transmitting coordinates of the emergency vehicle to the non-emergency vehicles, Fig 33, where the vehicle locations is sent as a relative proximity to parts of the traffic infrastructure, paragraph 0145).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a middleman entity such as the traffic control system taught by Elsheemy into the system taught by Roth in order to improve the broadcast of the emergency signal. Elsheemy teaches that the long range signal would allow the creation of safe corridors without needing to assign a traveling route, and decrease managing cost (paragraph 0149).

Regarding Claim 16, Roth as modified by Elsheemy teaches;
The traffic control entity of claim 14 (see Claim 14 rejection). Roth further teaches; wherein the command instructs the vehicles travelling in the first set of lanes to move in a first lateral direction and the vehicles travelling in the second set of lanes to move in a second lateral direction opposite to the first lateral direction (Fig 1 depicts the vehicles moving in opposite directions to form an emergency lane between them).

Regarding Claim 18, Roth as modified by Elsheemy teaches;
The traffic control entity of claim 14 (see Claim 14 rejection). Roth further teaches; wherein the traffic control entity is configured to receive the information about current position and movement of the vehicles from the vehicles when detected by a positioning function in the vehicles (taught as sending out the emergency vehicle route information, and only controlling specific vehicles in the path a few minutes ahead of the emergency vehicle, paragraphs 0020-0021).
While the traffic entity receiving position and movement of the vehicles is not explicitly taught, this would be an inherent aspect of selectively determining which vehicles to send the control signals to; the traffic entity would have to know which vehicles are along the route of the emergency vehicle, and thus would be receiving position/movement information from the vehicles on the road.

Regarding Claim 23, Roth as modified by Elsheemy teaches;
The traffic control entity of claim 14 (see Claim 14 rejection). Roth further teaches; wherein at least some of the vehicles in the group are free-style vehicles not operating in a platoon (taught as independent vehicles being controlled, paragraph 0018), and wherein the traffic control entity is configured to send the command to each of the free-style vehicles, and the traffic control entity is configured to receive an indication for each vehicle that the emergency vehicle has passed (which is implied, as the control center distributes the emergency route information and identifies vehicles in the path; once they are out of the path they will no longer be controlled paragraph 0018).

Regarding Claim 24, Roth as modified by Elsheemy teaches;
The traffic control entity of claim 14 (see Claim 14 rejection). Roth further teaches; wherein before issuing the command the traffic control entity is configured to instruct the vehicles in the group to enter emergency mode where said vehicles are configured to act according to the command autonomously without requiring a driver (the control center forces the vehicle to act partially autonomously, which does not need a driver, paragraph 0031).

Regarding Claim 27, Roth teaches;
A computer program storage product comprising a non- transitory computer readable medium storing instructions which, when executed on at least one processor, cause the at least one processor to carry out a method (taught as a control unit to execute the electronic stability program, paragraph 0030-0032), 
 the method being performed by a traffic control entity for controlling a group of vehicles capable of autonomous driving without requiring a driver (taught as a control center sending information to a vehicle, paragraph 0018), to allow an emergency vehicle to pass the group of vehicles which are travelling concurrently in multiple lanes on a road (taught as intervening in a steering system, brake system and/or drive train to guide it partially automatically, paragraph 0006), the method comprising: 
detecting that the emergency vehicle is approaching the group of vehicles (taught as presenting the emergency route to the vehicle, paragraph 0020),, identifying the vehicles in the group based on information about current position and movement of the vehicles in the group (taught as only selecting vehicles 2-5 in the group, paragraph 0019), and 
in response to detecting that the emergency vehicle is approaching the group of vehicles, issuing a command instructing the identified vehicles to adjust their lateral positions relative the lanes to create a passage along the group of vehicles so as to allow the emergency vehicle to move through said passage (taught as controlling vehicles to automatically form an emergency lane, paragraph 0031). 
However, Roth does not explicitly teach;
wherein detecting that the emergency vehicle is approaching the group of vehicles comprises: i) the traffic control entity receiving, from the emergency vehicle or from an emergency center associated with the emergency vehicle, a passage request for creating a passage or ii) the traffic control entity obtaining information  from (a) the emergency vehicle and the group of vehicles or (b) a positioning center indicating a relative position and a movement of the emergency vehicle and the group of vehicles.
Elsheemy teaches; wherein detecting that the emergency vehicle is approaching the group of vehicles comprises: i) the traffic control entity receiving, from the emergency vehicle or from an emergency center associated with the emergency vehicle a passage request for creating a passage (taught as an emergency vehicle unit sending a preemption processes, paragraph 0374, to signal the infrastructure, Fig 33), or ii) the traffic control entity obtaining information from (a) the emergency vehicle and the group of vehicles or (b) a positioning center indicating a relative position and a movement of the emergency vehicle and the group of vehicles (taught as transmitting coordinates of the emergency vehicle to the non-emergency vehicles, Fig 33, where the vehicle locations is sent as a relative proximity to parts of the traffic infrastructure, paragraph 0145).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a middleman entity such as the traffic control system taught by Elsheemy into the system taught by Roth in order to improve the broadcast of the emergency signal. Elsheemy teaches that the long range signal would allow the creation of safe corridors without needing to assign a traveling route, and decrease managing cost (paragraph 0149).

Regarding claim 30, Roth as modified by Elsheemy teaches;
The method of claim 1 (see claim 1 rejection). Roth further teaches; further comprising: before issuing the command, instructing the vehicles in the group to enter an emergency mode in which the vehicles are configured to act according to the command autonomously without driver intervention (taught as the vehicle acting at least partially autonomously [an emergency mode] in response to the receipt of emergency information, paragraph 0006).  

Regarding claim 32, Roth as modified by Elsheemy teaches;
The method of claim 1 (see claim 1 rejection). However, Roth does not explicitly teach; wherein the step of detecting that the emergency vehicle is approaching the group of vehicles comprises the traffic control entity obtaining the information indicating the current position and the movement of the emergency vehicle relative to the group of vehicles.
Elsheemy teaches; wherein the step of detecting that the emergency vehicle is approaching the group of vehicles comprises the traffic control entity obtaining the information indicating the current position and the movement of the emergency vehicle relative to the group of vehicles (taught as transmitting coordinates of the emergency vehicle to the non-emergency vehicles, Fig 33, where the vehicle locations is sent as a relative proximity to parts of the traffic infrastructure, paragraph 0145, and the infrastructure in turn communicates with non-emergency vehicles relatively close to the corresponding signal paragraph 0019).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a middleman entity such as the traffic control system taught by Elsheemy into the system taught by Roth in order to improve the broadcast of the emergency signal. Elsheemy teaches that the long range signal would allow the creation of safe corridors without needing to assign a traveling route, and decrease managing cost (paragraph 0149).

Regarding claim 33, Roth as modified by Elsheemy teaches;
The method of claim 1 (see claim 1 rejection). However, Roth does not explicitly teach; wherein detecting that the emergency vehicle is approaching the group of vehicles comprises the traffic control entity obtaining from (a) the emergency vehicle and the group of vehicles or (b) a positioning center information indicating a relative position and a movement of the emergency vehicle and the group of vehicles.
Elsheemy teaches; wherein detecting that the emergency vehicle is approaching the group of vehicles comprises the traffic control entity obtaining from (a) the emergency vehicle and the group of vehicles or (b) a positioning center information indicating a relative position and a movement of the emergency vehicle and the group of vehicles (taught as transmitting coordinates of the emergency vehicle to the non-emergency vehicles, Fig 33, where the vehicle locations is sent as a relative proximity to parts of the traffic infrastructure, paragraph 0145, and the infrastructure in turn communicates with non-emergency vehicles relatively close to the corresponding signal paragraph 0019).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a middleman entity such as the traffic control system taught by Elsheemy into the system taught by Roth in order to improve the broadcast of the emergency signal. Elsheemy teaches that the long range signal would allow the creation of safe corridors without needing to assign a traveling route, and decrease managing cost (paragraph 0149).

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Roth (DE102011102024A1) [see previous office action] as modified by Elsheemy (US20150243165A1) as applied to claim 1 above, and further in view of Fuehrer (US20150321698A1) [see previous office action].
Regarding Claim 4, Roth teaches;
The method of claim 1 (see claim 1 rejection). However, Roth does not teach; wherein the command instructs all vehicles in the group to move laterally in the same direction such that the passage is created on one side of the group of vehicles.
Fuehrer teaches; wherein the command instructs all vehicles in the group to move laterally in the same direction such that the passage is created on one side of the group of vehicles (Fig 2 teaches vehicles moving in the same direction in lane 225 and 220 to the right to make space for the emergency vehicle 205).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Fuehrer in the system taught by Roth in order to provide more options to form the emergency lane. For example, an emergency vehicle could travel along the barrier of a road, and require only the group of vehicles in the next lane to react by moving away in the same direction. Having more options allows the vehicles to react to more situations.	

Regarding Claim 17, Roth teaches;
The traffic control entity of claim 14 (see Claim 14 rejection), wherein the command instructs all vehicles in the group to move5 371 of PCT/EP2016/054635Preliminary AmendmentAttorney Docket: 3602-1672US1laterally in the same direction such that the passage is created on one side of the group of vehicles.
Fuehrer teaches; wherein the command instructs all vehicles in the group to move laterally in the same direction such that the passage is created on one side of the group of vehicles (Fig 2 teaches vehicles moving in the same direction in lane 225 and 220 to the right to make space for the emergency vehicle 205).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Fuehrer in the system taught by Roth in order to provide more options to form the emergency lane. For example, an emergency vehicle could travel along the barrier of a road, and require only the group of vehicles in the next lane to react by moving away in the same direction. Having more options allows the vehicles to react to more situations.	

Claims 7-9, 20-22 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Roth (DE102011102024A1) [see previous office action] as modified by Elsheemy (US20150243165A1) as applied to claim 1 above, and further in view of Mudalige (US8352111B2).
Regarding Claim 7, Roth teaches;
The method of claim 1 (see Claim 1 rejection). However, Roth does not teach; wherein the group of vehicles comprises platoon vehicles operating in a platoon controlled by a lead vehicle (L), and wherein the traffic control entity sends the command to the lead vehicle (L) which is thereby enabled to forward the command to the platoon vehicles.  
Mudalige teaches; wherein the group of vehicles comprises platoon vehicles operating in a platoon controlled by a lead vehicle (L) (taught as a leader vehicle for vehicles in a platoon, column 1 lines 36-38), and wherein the traffic control entity sends the command to the lead vehicle (L) which is thereby enabled to forward the command to the platoon vehicles (Figs 1-2 depicts a leader vehicle communicating with infrastructure, e.g a traffic control entity, and can further communicate with other vehicles, column 4 lines 10-13).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the platooning function of Mudalige into the system taught by Roth in order to simplify the communications and coordination of vehicles to respond to the need to form an emergency lane; by having the processing done by a local entity, like a lead vehicle, one can reduce the required transmission time for instructions on how the vehicles need to move to form the lane. If the vehicles each had to transmit their position and relationships back to the traffic control entity for it to be processed before receiving individualized instructions, it could take longer for them to respond, as processing on board computers would reduce the distance signals/instructions would need to travel.	

Regarding claim 8, Roth as modified by Mudalige teaches;
The method of claim 7 (see claim 7 rejection). However, Roth does not teach; wherein the platoon vehicles are operating in at least two platoons, each platoon being controlled by a lead vehicle (L), and wherein the traffic control entity sends the command to each lead vehicle (L) of the platoons.
While Mudalige does not explicitly teach the formation of multiple platoons, it would be obvious to duplicate the process taught by Mudalige when incorporating it into the system taught by Roth in order to coordinate multiple directional responses to form an emergency lane. By separating the vehicles that can shift left from the ones that can shift right, one can parallelize the actions more efficiently and concentrate the bulk of the required processing that would be different between group operations, and thus reduce response time.

Regarding Claim 9, Roth teaches;
The method of claim 7 (see claim 7 rejection). However, Roth does not teach; wherein information about current position and movement of the platoon vehicles is received from the lead vehicle(s) (L).
Mudalige teaches; wherein information about current position and movement of the platoon vehicles is received from the lead vehicle(s) (L) (taught as determining location of a leader vehicle, column 7, lines 6-36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the leader vehicle from Mudalige in the system taught by Roth in order to streamline travel, especially within a densely populated or urban area, as taught by Mudalige (column 7 lines 33-36).
	
Regarding Claim 20, Roth teaches;
The traffic control entity of claim 14 (see Claim 14 rejection). However, Roth does not teach; wherein the group of vehicles comprises platoon vehicles operating in a platoon controlled by a lead vehicle (L), and wherein the traffic control entity is configured to send the command to the lead vehicle (L) which is thereby enabled to forward the command to the platoon vehicles.
Mudalige teaches; wherein the group of vehicles comprises platoon vehicles operating in a platoon controlled by a lead vehicle (L) (taught as a leader vehicle for vehicles in a platoon, column 1 lines 36-38), and wherein the traffic control entity is configured to send the command to the lead vehicle (L) which is thereby enabled to forward the command to the platoon vehicles (Figs 1-2 depicts a leader vehicle communicating with infrastructure, e.g a traffic control entity, and can further communicate to other vehicles, column 4 lines 10-13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the platooning function of Mudalige into the system taught by Roth in order to simplify the communications and coordination of vehicles to respond to the need to form an emergency lane; by having the processing done by a local entity, like a lead vehicle, one can reduce the required transmission time for instructions on how the vehicles need to move to form the lane. If the vehicles each had to transmit their position and relationships back to the traffic control entity for it to be processed before receiving individualized instructions, it could take longer for them to respond, as processing on board computers would reduce the distance signals/instructions would need to travel.	

Regarding Claim 21, Roth as modified by Mudalige teaches;
The traffic control entity of claim 20 (see claim 20 rejection), However, Roth does not teach; wherein the platoon vehicles are operating in at least two platoons, each platoon being controlled by a lead vehicle (L), and wherein the traffic control entity is configured to send the command to each lead vehicle (L) of the platoons.
While Mudalige does not explicitly teach the formation of multiple platoons, it would be obvious to duplicate the process taught by Mudalige when incorporating it into the system taught by Roth in order to coordinate multiple directional responses to form an emergency lane. By separating the vehicles that can shift left from the ones that can shift right, one can parallelize the actions more efficiently and concentrate the bulk of the required processing that would be different between group operations, and thus reduce response time.

Regarding Claim 22, Roth as modified by Mudalige teaches;
The traffic control entity of claim 20 (see Claim 20 rejection). However, Roth does not teach; wherein the traffic control entity is configured to receive6 371 of PCT/EP2016/054635information about current position and movement of the platoon vehicles from the lead vehicle(s) (L).
Mudalige teaches; wherein the traffic control entity is configured to receive6 371 of PCT/EP2016/054635information about current position and movement of the platoon vehicles from the lead vehicle(s) (L) (taught as determining location of a leader vehicle, column 7, lines 6-36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the leader vehicle from Mudalige in the system taught by Roth in order to streamline travel, especially within a densely populated or urban area, as taught by Mudalige (column 7 lines 33-36).

Regarding claim 31, Roth teaches;
The method of claim 1 (see claim 1 rejection). However, Roth does not explicitly teach; wherein issuing the command results in the identified vehicles adjusting their lateral positions in a gradual propagating manner. 
	While a gradual, propagating manner is not explicitly taught, Mudalige does present evidence that this is how convoys/platoons with vehicle to vehicle control function. For example, column 15 lines 45-57 describe a situation where the vehicles have to switch positions [such as the requirement for forming an emergency lane], where the vehicles are slowly guided through intermediate positions to get to the new positions. It would be obvious for a platoon to behave in a gradual and predictable manner, as not all vehicles on the road can be counted on to be in communication/in the platoon, and thus must account for human drivers that react more slowly.

Response to Arguments
Claim 1; Feature (i)
The applicant argues on pages 9-10 of the remarks that Roth does not teach that the control center receiving information from the emergency vehicle. The examiner respectfully disagrees.
	Roth teaches the use of a control center or another institution to send the emergency information to the vehicles (paragraph 0018). While the applicant asserts that Roth teaching that the control center sending information to the non-emergency vehicle invalidates/does not need to outsource the operation as discussed in the interview, Roth teaches this feature as in addition/alternate to the primary embodiment. Thus, Roth does implicitly teach both the vehicle sending information to a control center/another institution and the control center sending information to the affected vehicles, as cited in the rejection above. 
In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgement on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. In re McLaughlin, 443 F.2d 1392; 170 USPQ 209 (CCPA 1971).
	Additionally, Elsheemy does provide the mechanism of the vehicle sending a signal to infrastructure to provide action regarding emergency information, where an operator of the emergency vehicle presses a button to preempt the traffic infrastructure to react (paragraph 0374). Thus, the cited art does teach the elements of claim 1, and the rejection is maintained.
	
Claim 1; Feature (ii)
	The applicant argues on pages 10-11 of the remarks that the prior art does not suggest the position information being expressed as a relative position between the emergency vehicles and the group of vehicles. The examiner agrees that Roth does not teach presenting the position information as relative. However, as cited above, Elsheemy teaches representing the position information as relative to the traffic infrastructure (paragraph 0145), and the infrastructure in turn communicates with non-emergency vehicles relatively close to the corresponding signal (paragraph 0019). Thus, the cited art does teach the elements of claim 1, and the rejection is maintained.

Claim 14 and 27
	The applicant argues that similar to independent claim 1, claims 14 and 27 should also be allowable. In light of the above rejections, this argument is rendered moot.

Claims 10 and 23
	The applicant argues on page 12 of the remarks that the prior art does not teach receiving an indication for each vehicle that the emergency vehicle has passed. The examiner respectfully disagrees. As argued above, the location information of the vehicles would serve to be an implicit indication that the emergency vehicle has passed, as the emergency lane would only be formed from the vehicles projected to be in the path (paragraph 0019). Once this is no longer the case, the situation would return to regular driving. Thus, the location identification serves to be an implicit indication of the emergency vehicle passing, and the rejection is maintained.
	The applicant argues that similar to claim 10, claim 23 also be allowable. In light of the above rejections, this argument is rendered moot.
	The examiner would also note that the abstract of CN104882010B, cited in the IDS, does teach the transmission of location related to congestion to infrastructure regarding the formation of passages, and should be considered for future amendments/arguments. 

Claims 11, 24 and 30
	The applicant argues on pages 12-13 of the remarks that the prior art does not teach that before issuing the emergency information, the traffic control entity instructs the vehicles to enter emergency mode. The examiner respectfully disagrees. The command referred to in the claim language is the specific movement instructions to adjust the vehicle positions to form a passage, as defined in claim 1. Roth implicitly teaches this, as the vehicle has to surrender/allow control from the traffic control entity prior to autonomously controlling it, as cited in paragraph 0031. Further, a warning message indicating this autonomous control arrives prior to the formation of the passage and the arrival of the emergency vehicle (paragraphs 0028-0029).
	The applicant argues that similar to claim 11, claims 24 and 30 should also be allowable. In light of the above rejections, this argument is rendered moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662